DETAILED ACTION
This Office Action is in response to RCE filed June 9, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (US 2015/0270356)
Regarding claim 1, Palacios et al. disclose a semiconductor device (Fig. 5), comprising: a substrate (1) having a first side (top side) and a second side (bottom side) opposite to the first side; a first III-V compound layer (6) ([0041]) disposed at the first side of the substrate; a gate electrode (19) ([0046]) disposed on the first III-V compound layer; a drain trench (trench inside which layers 4 and 5 are disposed), wherein the drain trench extends from the second side of the substrate toward the first side of the substrate and penetrates the substrate (1), a drain electrode (4) disposed in the drain trench, which would be at least one of the drain trenches; a buffer layer (lower sublayer of 2) disposed between the substrate and the first III-V compound layer (6), because the specifically claim what the phrase “partially disposed” suggests, and (b) the drain trench is not fully disposed in the second III-V compound layer; a source electrode (17) disposed at the first side of the substrate, wherein a first portion of the first III-V compound layer (bottom portion of 6) is located between the source electrode and the second III-V compound layer; and a third III-V compound layer (9) ([0043]) disposed at the first side of the substrate, wherein the first portion of the first III-V compound layer is located between the third III-V compound layer and the second III-V compound layer, and a second portion (top portion of 6) of the first III-V compound layer (6) is located between the source electrode (17) and the third III-V compound layer (9), wherein the third II-V compound layer has an opening (gap region between two regions of 9) disposed corresponding to the gate electrode, a third portion of the first III-V compound layer is located in the opening, and the third portion of the first IlI-V compound layer is directly connected with the first portion of the first III-V compound layer (bottom portion of 6) and the second portion of the first III-V compound layer (top portion of 6).
Palacios et al. differ from the claimed invention by not comprising drain trenches, wherein each of the drain trenches extends from the second side of the substrate toward the first side of the substrate and penetrates the substrate, and each of the drain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device shown in Fig. 5 of Palacios et al. can be formed in a repeated fashion to form a semiconductor device comprising a plurality of field effect transistors, because (a) a plurality of field effect transistors have been commonly formed in a single substrate such that the plurality of field effect transistors can be employed in a wide range of applications such as a logic device, and (b) forming a plurality of field effect transistors in a single substrate would lower the manufacturing cost.  In this case where a plurality of field effect transistors are formed in a repeated fashion, each of the drain trenches would extend from the second side of the substrate toward the first side of the substrate and penetrates the substrate, and each of the drain trenches would further penetrate the buffer layer and is partially disposed in the second III-V compound layer.
Regarding claim 2, Palacios et al. further disclose that each of the drain trenches comprises a slot trench, because Applicants do not specifically claim what “a slot trench” refers to, and the drain trenches extend in the same direction and are parallel with one another, because the plurality of field effect transistors are formed in a repeated fashion.
Regarding claim 8, Palacios et al. further disclose for the semiconductor device according to claim 1 that the second III-V compound layer (composite layer of upper sublayer of 2 and 3) comprises an n-type heavily doped gallium nitride layer (3) ([0034] and [0036]).

Palacios et al. further disclose that the first III-V compound layer (6) can be used as a drift region ([0041]), and the first III-V compound layer can be formed of III-nitride semiconductor material ([0041]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the first portion of the first III-V compound layer can comprise an n-type lightly doped gallium nitride layer, because (a) a drift region in a vertical field effect transistor has been commonly lightly doped with n-type dopants to reduce charge carrier scattering that would reduce the carrier mobility, and (b) gallium nitride has been one of the most commonly employed drift layer materials among III-nitride semiconductors.
Regarding claim 10, Palacios et al. further disclose for the semiconductor device according to claim 1 that the third II-V compound layer (9) comprises a p-type doped III-nitride layer ([0043]), because a III-nitride layer doped with magnesium, carbon, beryllium or zinc is of a p-type.
Palacios et al. differ from the claimed invention by not showing that the III-nitride layer is a gallium nitride layer.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the III-nitride layer disclosed by Palacios et al. can be a gallium nitride layer, because (a) the III-nitride layer 9 is formed inside the III-nitride layer 6 functioning as a drift region ([0041]), and (b) a drift region in a GaN-based 
Regarding claim 12, Palacios et al. further comprise for the semiconductor device according to claim 1 a dielectric layer (18) ([0046]) disposed at the first side (top side) of the substrate (1), wherein at least a part of the dielectric layer is located directly between the gate electrode (19) and the first III-V compound layer (6) in a thickness direction of the substrate.
Palacios et al. differ from the claimed invention by not showing that the dielectric layer 18 is a nitride layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the dielectric layer disclosed by Palacios et al. can be a nitride layer such as an aluminum nitride layer or a silicon nitride layer, because a nitride insulating layer such as an aluminum nitride layer or a silicon nitride layer has been commonly employed as a dielectric material layer in a GaN-based semiconductor device due to its compatibility with GaN-based semiconductor materials since GaN-based semiconductor materials and aluminum/silicon nitride have a common element of nitrogen.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto (US 8,487,375)
Brar et al. (US 7,541,640)
Brar et al. (US 8,415,737)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 2, 2021